                    Case 1:20-cr-00241-RMB Document 103
                                                    102 Filed 08/31/21
                                                              08/28/21 Page 1 of 1
               Ivan E. Mercado
               1330 Beacon St., Ste. 300
               Brookline, MA 02446
               617.284.6700
               www.mercadorengel.com
               ivan@mercadorengel.com

                                                                   August 28, 2021

               VIA ECF & ELECTRONIC MAIL

               Judge Richard M. Berman
               Daniel Patrick Moynihan
               US Courthouse
               Southern District of New York
               500 Pearl Street
               New York, NY 10007

               RE: Freyling Salomon-Vizcaino, Criminal No. 20-cr-00241-RMB

               Dear Judge Berman:

                      I write to request that my client’s passport be ordered returned to his fiancée
               Rafaelina M. Quinones. The defendant was arrested on or about February 25, 2020 and
               charged by complaint dated February 26, 2020. (Dkt No. 1) At the initial appearance, a
               number of bail conditions for the defendant’s release pending trial were set, among these
               was the surrender of his passport from the Dominican Republic. (Dkt No. 9) On July 22,
               2021, the Defendant was sentenced to 68 months upon a plea of Guilty. (Dkt No. 100)
                      Now that the case has concluded, the Defendant would ask that this Honorable
               Court order the Clerk of the Court for the Southern District of New York to return his
               passport to Rafaelina M. Quinones. The motion is unopposed by the government.


Application granted on consent.                     Respectfully submitted,
                                                    Freyling Salomon-Vizcaino,
                                                    By his attorney,

                                                    /s/ Ivan E. Mercado
                                                    ________________________________
                                                    Ivan E. Mercado
                                                    MERCADO & RENGEL, LLP
                                                    1330 Beacon St. Ste. 300
                                                    Brookline, MA 02446
                                                    617-284-6700
     8/31/21
                                                    Fax: 305-260-6189
                                                    ivan@mercadorengel.com


               cc: Jacob Fiddelman (Via ECF Jacob.Fiddelman@usdoj.gov)
